                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


In Re:
                                               Case No. 19-53552
BARBARA JEAN HUNT,                             Chapter 7
                                               Hon. Phillip J. Shefferly
               Debtor.
_______________________________/
BARBARA JEAN HUNT,
                                               Adversary Proceeding
                    Plaintiff,                 Case No. 20-04097
v.

U.S. DEPARTMENT OF EDUCATION, and
EDUCATIONAL CREDIT MANAGEMENT
CORPORATION,

               Defendants.
_______________________________/

     DEFENDANT UNITED STATES DEPARTMENT OF EDUCATION’S
          FIRST SET OF INTERROGATORIES TO PLAINTIFF

         PLEASE TAKE NOTE that pursuant to Rule 26 and 33 of the Federal Rules

of Civil Procedure, and Bankruptcy Rules 7026 and 7033, the U.S. Department of

Education submits the following interrogatories to plaintiff, Barbara Jean Hunt, to

be answered in writing and under oath within thirty (30) days of service.




 20-04097-pjs     Doc 17   Filed 06/08/20   Entered 06/08/20 10:12:19      Page 1 of 13
                    I. INSTRUCTIONS AND DEFINITIONS

      A.     “Plaintiff,” “debtor,” “Hunt,” and/or “you” means Barbara Jean Hunt,

the plaintiff in this matter, whether known by that name or any other.

      B.     Plaintiff’s responses to these interrogatories must include all

information known to Plaintiff, investigators, experts, and agents, and all

information otherwise reasonably available to Plaintiff whether or not Plaintiff

believes the information may be relevant.

      C.     For any question answered in whole or in part by answering under oath

that you are “not sure,” your “investigation is continuing,” or any substantially

similar indication of a lack of finality in the response or absence of response, Plaintiff

shall state what inquiry has been done so far, what documents or other records were

reviewed, the nature of such continuing investigation, the name, most recent

available address and telephone number of each person and/or entity conducting

each such investigation or inquiry, and the projected completion date of each such

investigation or inquiry.

      D.     If you gathered, sent, received, or used any records or documents to

formulate the responses, or if any of the answers to these interrogatories are or may

be derived from such records or documents in Plaintiff’s possession or under

Plaintiff’s control, please identify each of the documents with specificity (as

“identify” is defined below), and state when and where they will be available to
                                             2




 20-04097-pjs     Doc 17    Filed 06/08/20   Entered 06/08/20 10:12:19    Page 2 of 13
counsel for the United States for inspection and copying in accordance with Fed. R.

Civ. P. 33(c).

      E.      As used herein, the following terms shall have the meanings indicated

below:

             i.     “Person” or “individual” means natural persons, corporations,

partnerships, sole proprietorships, unions, associations, federations, or any other

kind of entity.

            ii.     “Records” or “documents” are interchangeable terms and each is

defined as including, but not limited to, the original and any non-identical copy

(which is different from the original because of notations upon the copy or

otherwise) of all correspondence, emails, social media or other online media-sharing

posts, notes, contracts, agreements, memoranda, calendars, task lists, letters, photos

or drawings, sound recordings, transcripts, text and instant messages, computer

generated files or printouts, receipts, statements (whatever the statement period),

withdrawal and deposit slips, checks (including both sides) and bank records, and

any other similar recorded evidence of fact, knowledge, intent, or motive, whether

in print or any electronic form. If Plaintiff does not have custody or control of the

original, Plaintiff shall include any copies of such materials.

           iii.     When used with respect to a person or an entity, “identify” or

“describe” shall mean to state the person or entity’s full legal name, any known
                                            3




 20-04097-pjs     Doc 17   Filed 06/08/20   Entered 06/08/20 10:12:19   Page 3 of 13
aliases, social security or tax identification number, present or last known contact

information (including home and/or business address, telephone numbers, and email

addresses) and relationship with Plaintiff.

             iv.     When used with respect to one or more “records” or

“documents,” “identify” or “describe” means to state the document’s title and

subject matter, its date, its author(s) and person(s) signing or executing the

document, its senders(s), its recipient(s), location, length, format, and present

custodian.

             v.      When used with respect to an event, occurrence, or efforts taken,

“identify” means to state what happened, why, where, when, and who was present,

including their present or last known contact information (including home and/or

business address, telephone numbers, and email addresses) and in what capacity they

were present.

      F.       If any document or record once existed but was deleted, whether

intentionally or unintentionally, or otherwise is no longer in the control of the person

specified, separately identify the document or record, and its content, the date it was

given or received, the creator, the giver, the recipient, and state when, why and how

it was deleted or otherwise removed from the control of the person listed, and by




                                             4




 20-04097-pjs      Doc 17   Filed 06/08/20    Entered 06/08/20 10:12:19   Page 4 of 13
whom, and where the record was last possessed, stored and/or viewed.

      G.     These requests are deemed to be continuing in nature so that any new

information, records or documents received, discovered, remembered or otherwise

arising subsequent to the filing and serving of the initial production which could

result in any deletion from, clarification of, addition to, or modification of the initial

responses, are to be immediately communicated to the United States and

supplemental responses are to be consummated.

      H.     “Debt Origination Date” is the date you first incurred any debts you are

seeking to discharge in this action whether such debt was later consolidated,

refinanced, rejected, reaffirmed, or otherwise restructured in any way.

                            II. INTERROGATORIES

      1.     Identify all debts you are seeking to discharge in this action. Please

list the date first incurred, whether such debt was later consolidated, refinanced,

reaffirmed, rejected, or otherwise restructured in any way, the amount originally

owed, any amounts refinanced, the current amount now owed, the originator and

present loan holder, the loan repayment period, and the present status of each loan,

include whether any loan is in forbearance, a payment plan, default or other status.

      2.     State all information on which you base your contention that repaying

your student loans will impose an undue hardship upon you and your dependents.


                                            5




 20-04097-pjs     Doc 17   Filed 06/08/20    Entered 06/08/20 10:12:19    Page 5 of 13
Identify all documents you rely upon in answering this interrogatory. This includes

but is not limited to medical or mental health records, employment records, school

records, financial records, and records related to the claimed financial hardship of

you, your dependents, or any member of your household.

      3.     If your contention that repaying your student loans will impose a burden

is based in any part on a physical, mental, emotional, or other health condition,

please identify the condition(s); date(s) of onset and duration; expected prognosis;

tests or treatments being pursued to alleviate the condition(s); name(s) and

address(es) of the diagnostic and treatment provider(s) (whether a licensed physician

or otherwise); dates of any hospitalizations as well as any outpatient, diagnostic,

surgical, or other treatment procedures; the cost(s) of each test, treatment, stay,

procedure, medication; and any other expense related to your condition(s); and the

amount paid for each of these by you and the amount abated or paid by any other

source (insurance, hospital, charity, crowd-sourcing).

      4.     Identify all addresses where you have lived for more than 30 days

(cumulative), starting with the Debt Origination Date and continuing to the present,

and identify each individual who has lived in your household during this period or

which you have otherwise claimed as a dependent. If any individuals identified are

or were your dependents, please indicate that relationship in identifying such

individual and the support you provided.
                                           6




 20-04097-pjs    Doc 17   Filed 06/08/20   Entered 06/08/20 10:12:19   Page 6 of 13
      5.       Identify your complete educational background, beginning with high

school and continuing to present, including names and addresses of all schools and

training attended; dates of attendance; college/university grades and information

otherwise set forth on transcripts; dates of graduation, and type(s) of diplomas,

degrees, certificates or licenses attempted or received; any special training or

experience for work in your business or any profession; and the reason(s) for leaving

each school.

      6.       List all email, social media accounts, or other online services used to

share information (include the platform and username, screenname or other

identifier) that you or any member of your household have used, created, opened or

closed (or which was used to share information for you or one of your family

members) at any time since the Debt Origination Date.

      7.       Identify all sources of all funds (or items of real or personal property

worth over $500) received by you or anyone who has lived in your household,

starting with the Debt Origination Date and continuing to the present, including but

not limited to sources such as wages, gifts, bequests, benefits, gambling winnings,

judgments, settlements, monies in trust, interest income, inheritances, proceeds from

the sale of any items (whether online or not), loans or lines of credit, including for

each source the name, address, and telephone number of the person or entity from


                                             7




 20-04097-pjs     Doc 17    Filed 06/08/20   Entered 06/08/20 10:12:19   Page 7 of 13
which the funds were received, the date(s) and amount(s) of funds received, and the

reason such funds were provided by each individual or entity.

      8.     Identify the dates, starting with the Debt Origination Date and

continuing to the present, for which you, or any member of your household, applied

for any unemployment, disability, public assistance, charity, or other benefits, the

agencies or organizations to which you or any member of your household applied,

and the outcome of each application, including the amounts and dates of any awards,

denials, compensation, or payments, and the duration of the same.

      9.     Identify, in detail, all items that you or other member of your household

or dependent owns or had an interest in, whether or not the asset was ever in your

possession or control, starting with the Debt Origination Date and continuing to the

present. For each item, identify the seller and/or purchaser and state where the item

is now located, the date and circumstances of acquisition, the acquisition price, the

exact source of the funds used to acquire the item, and the date and circumstances

of sale or disposition of the item. For purposes of this specific interrogatory only,

“item” refers to real, personal, or intellectual property in any form, which has a fair

market value, at any point in time, greater than $500, not taking into account any

amount owed on such item.

      10.    To the extent not listed anywhere else here, identify all items of value

given, donated, titled, or otherwise transferred from or to (a) you, (b) any member
                                           8




 20-04097-pjs    Doc 17   Filed 06/08/20   Entered 06/08/20 10:12:19    Page 8 of 13
of your household, (c) other member of your family, starting with the Debt

Origination Date and continuing to the present. In addition, identify the person(s)

and/or organization(s) giving or receiving such items of value and the estimated

value of the item at the time. For purposes of this specific interrogatory only, include

(a) any item which had a fair market value greater than $500 at any point in time and

(b) any items given to (or received from or through) a single person, organization,

etc., which, when considered cumulatively over the course of one calendar year, had

a total value of $500 or more.

      11.    Identify all employment held and employment sought, and the

employment of any members of your household that have lived with you, for all

dates starting with the Debt Origination Date and continuing to the present. For each

employment or employment sought, identify the employer or intended employer, the

nature of the business, the position sought or held, name of your immediate

supervisor(s), the amount of salary or earnings, the dates of employment, the hours

worked, the type of work performed, and the reason you left the employment or were

denied employment. If you were ever self-employed, also give name, address, and

telephone number of each business or person for which you or your household

member worked.

      12.    Identify all financial accounts (including name and account number) in

which you or any member of your household have had any interest (whether sole or
                                            9




 20-04097-pjs    Doc 17    Filed 06/08/20   Entered 06/08/20 10:12:19    Page 9 of 13
joint accounts, and any accounts with access or signatory authority), starting with

Debt Origination Date and continuing to the present. For purposes of this request,

financial accounts include, but are not limited to: savings accounts; checking

accounts; money market accounts; pension, Roth, IRA 401(k) or 403(b) accounts;

any account holding stocks, bonds, commodities, trading options or Treasury bills;

any account holding funds in trust; any account documenting loans or mortgages;

accounts held by third of parties, in which you have an interest; and any accounts or

method of holding any item of value whether it is related to financial investments,

indebtedness, virtual currency, or assets/liabilities of any type.

      13.    Identify all credit cards or other charge accounts you, or any member

of your household, have or had, starting with the Debt Origination Date and

continuing to the present, identify the financial institution that issued or serviced the

card or account, and identify the account number and expiration date of each card,

the dates you opened and closed each card, and all past and current credit limits for

account.

      14.    If you rent your current residence, identify the amount of rent you pay

and when it is payable, the nature and amount of any security deposit, the terms of

the security deposit, the starting and ending dates of your lease or other agreement,

and identify your landlord.


                                           10




 20-04097-pjs    Doc 17   Filed 06/08/20   Entered 06/08/20 10:12:19     Page 10 of 13
      15.    Summarize and itemize the amounts you paid (annually for any dates

two years prior to the Debt Origination Date and monthly thereafter), starting with

the Debt Origination Date for the following: groceries, dining out, clothing, shelter,

utilities, insurance, medical and dental services not covered by insurance, alimony

and/or child support, loans (specify type of loan), and discretionary expenses.

Discretionary expenses include, but are not limited to, entertainment (including

gambling), tobacco and/or alcohol, memberships or subscriptions dues (including

gym, shopping clubs, video rentals), jewelry, vacations, travel, gifts, charitable

donations, and improvements to, or fixtures for, any real or personal property owned

by you or any member of your household. If any expense is not otherwise covered,

please identify the expense, and the amount as described above.

      16.    Identify all efforts taken since the Debt Origination Date and continuing

to the present, to (a) maximize your income and (b) reduce each of the your

household’s fixed and discretionary expenses, and identify any anticipated increases

in income or decrease in the expenses over the repayment period of your student

loan debt (when considered as non-dischargeable).

      17.    Identify, including by date and the means, all requests for deferment

and/or forbearance, and/or other administrative relief (including temporary and

permanent disability discharge, any modification or consolidation of loans, and any

income based repayment arrangement) that you have made with respect to your
                                           11




 20-04097-pjs   Doc 17    Filed 06/08/20   Entered 06/08/20 10:12:19   Page 11 of 13
student loans now at issue, the person/entity that you contacted, and the outcome of

each attempt.

      18.     Identify every effort you have made to pay off your student loans,

including the date of such efforts, identity of persons with whom you had contact in

connection with each effort, efforts taken, and the results of each effort.

      19.     Identify every other fact or theory, not otherwise responsive to any

other question in this or any supplemental interrogatories, that you believe or have

reason to believe may bear in any way upon the dischargeability of your student

loans at issue.

      20.     Identify each person who assisted, and each document consulted or

reviewed, in preparing your bankruptcy filings and responses to these

interrogatories. For each person identified, summarize their assistance.

      21.     Identify each person who advised or assisted you in filing the action to

discharge your student loan debts.      For each person identified, summarize their

assistance.

      22.     Identify each person whom you may call as a witness to testify at trial

or whom you anticipate may be called as a witness to testify at trial and summarize




                                            12




 20-04097-pjs     Doc 17   Filed 06/08/20   Entered 06/08/20 10:12:19   Page 12 of 13
what you expect their testimony to be.

                                               MATTHEW SCHNEIDER

Dated: June 8, 2020                            United States Attorney

                                               /s/John Postulka
                                               JOHN POSTULKA (P71881)
                                               Assistant U.S. Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, Michigan 48226
                                               Phone: (313) 226-9118
                                               E-mail: John.Postulka2@usdoj.gov




                                          13




 20-04097-pjs   Doc 17   Filed 06/08/20   Entered 06/08/20 10:12:19     Page 13 of 13
